Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/3/2021, with respect to the previous objection to claim 10 have been fully considered and are persuasive.  Applicant has canceled claim 10.  The previous objection to claim 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/3/2021, with respect to the previous 112(b) rejections of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous 112(b) rejections of claim 1 has been withdrawn. 

In view of the amendments below, Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Greenwell on 9/16/2021.

The application has been amended as follows: 

Amendment to the claims
Please amend the following claim(s):

For Claim 7:
on line 1, amend dependency to “claim 4,”
on line 2, amend to “of 

For Claim 8:
on line 2, amend to “number of most recent pressure measurements”

For Claim 12:
on lines 4-5, amend to “where a cross sectional area of the sump increases, , and a controller operably coupled to the pressure sensor, the method being performed by the controller and comprising:”
on lines 15-16, amend to “determining a calibrated pressure of the wash fluid in the sump using the slope correction factor and a predetermined zero pressure offset.”

For Claim 18:
on line 1, amend dependency to “claim 15,”
on line 2, amend to “of 

Rejoinder
Rejoin withdrawn claims 4-8, 12-19.

Allowed claims 
Claims 1-9, 11-19 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed dishwasher, and more particularly, the controller’s particular steps taken to calibrate the detected pressure.  Examiner considers the best prior art of record is Marchetti et al. (EP 1072968, “Marchetti”) and Clouser (US 20050166334).  

Marchetti teaches determining a correction coefficient, which is correlated to the specific geometry of the drum (see Marchetti’s [0056]-[0071).  Marchetti does not appear to the particulars of claims 1 or 12, such as the transition fill level, and also appears to be using proportion of different times/volumes to project an opening time, whereas Applicant is comparing pressure at the same level/volume (transition fill level) to perform a calibration.   

Clouser teaches using the slope of water level versus fill time for calibration purposes, and that the characteristics of the geometry and dimensions provide a signature for the washing machine (see Clouser’s Figure 5.  [0021]).  Clouser teaches “modifying a fill rate tan α2” but Examiner is not clear this would suggest the particulars of claims 1 & 12.  Clouser also does not teach using the particular transition fill level of a sump as recited in claims 1 & 12. 

Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-9, 11-19 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718